                                          Case 4:17-cv-07228-YGR Document 44 Filed 12/29/20 Page 1 of 2




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         SHAWN KEVIN FROST,
                                   5                                                  Case No. 17-cv-07228-YGR (PR)
                                                         Plaintiff,
                                   6                                                  ORDER DENYING MOTION FOR
                                                  v.                                  CERTIFICATE OF APPEALABILITY AS
                                   7                                                  UNNECESSARY; CONSTRUING MOTION
                                         D. WILCOX, et al.,                           AS NOTICE OF APPEAL AND MOTIONS TO
                                   8                                                  PROCEED IN FORMA PAUPERIS ON
                                                         Defendants.                  APPEAL AND FOR EXTENSION OF TIME
                                   9                                                  TO APPEAL; AND ADDRESSING MOTIONS

                                  10          This is a closed pro se prisoner action under 42 U.S.C. § 1983 brought by Plaintiff Shawn

                                  11   Kevin Frost, whose claims stemmed from the named Defendants’ alleged retaliation for his filing

                                  12   an inmate appeal. On March 23, 2020, the Court granted Defendants’ motion for summary
Northern District of California
 United States District Court




                                  13   judgment and entered judgment for Defendants. Dkts. 41, 42. Thereafter, on May 26, 2020,

                                  14   Plaintiff filed a document entitled, “Plaintiff[’s] Request for a[n] Order of Certificate of

                                  15   Appealability (‘COA’),” in which he states that he is “seeking a COA in good faith that [he] will

                                  16   prevail in the Ninth Circuit Court of Appeals.” Dkt. 43.

                                  17          However, a COA, formerly known as a certificate of probable cause to appeal, is only

                                  18   required in a habeas corpus proceeding. See 28 U.S.C. § 2253(c). Therefore, Plaintiff’s request

                                  19   for a COA is DENIED as unnecessary. Dkt. 43. Instead, the Court construes his filing as a Notice

                                  20   of Appeal from the Court’s March 23, 2020 Order Granting Defendants’ Motion for Summary

                                  21   Judgment, as well as a request to proceed in forma pauperis (“IFP”) on appeal and a motion for an

                                  22   extension of time to appeal.

                                  23          Plaintiff’s motion to proceed IFP on appeal is DENIED without prejudice to bringing it

                                  24   directly in the Ninth Circuit. But the Court notes for the benefit of the circuit that the motion

                                  25   appears to be in good faith, and that Plaintiff was afforded leave to proceed IFP in this Court. See

                                  26   Fed. R. App. P. 24(a)(3)(A) (A litigant who was previously permitted to proceed IFP may

                                  27   maintain such status on appeal unless the district court certifies that the appeal is not taken in good

                                  28   faith or finds that the party is not otherwise entitled to proceed IFP.).
                                          Case 4:17-cv-07228-YGR Document 44 Filed 12/29/20 Page 2 of 2




                                   1          Lastly, Plaintiff states that due to the pandemic, he “could not effectuate litigation/request

                                   2   of [a] COA in a timely manner, and should be excused from the time delay.” Dkt. 43 at 1. In the

                                   3   instant case, this Court finds that Plaintiff is entitled to an extension of time and to reopen time to

                                   4   file the appeal. Pursuant to Rule 4(a)(6)(A), Plaintiff filed the COA request, which has been

                                   5   construed as a Notice of Appeal, within the 180-day time period after the judgment or order was

                                   6   entered. See Fed. R. App. P. 4(a)(6)(A). Because no party will be prejudiced, the motion for an

                                   7   extension of time to appeal is GRANTED. See Fed. R. App. P. 4(a)(6)(A), (C); Nunley v Los

                                   8   Angeles, 52 F.3d 792, 794-98 (9th Cir. 1995). Therefore, the Clerk of the Court shall process the

                                   9   Notice of Appeal.

                                  10          This Order terminates Docket No. 43.

                                  11          IT IS SO ORDERED.

                                  12   Dated: December 29, 2020
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
